Citation Nr: 0332231	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-09 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim of service connection for a left wrist 
condition and, if so, whether the veteran is entitled to 
service connection for a left wrist condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel
INTRODUCTION

The veteran had active military service from October 7, 1965 
to November 17, 1965. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which determined that the veteran had not submitted 
new and material evidence in order to re-open his claim 
seeking service connection for dislocation, radio-carpal 
joint, left wrist.  

As set forth below, the Board will first address whether the 
veteran has submitted new and material evidence to reopen his 
claim of service connection for a left wrist condition.  The 
Board will then address the issue of entitlement to service 
connection for a left wrist condition.


FINDINGS OF FACT

1.  An unappealed RO decision in July 1968 denied the veteran 
service connection for left wrist condition.

2.  Evidence submitted subsequent to July 1968 was not 
previously submitted to agency decision makers, is not 
cumulative or redundant and, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  This evidence 
raises a reasonable possibility of substantiating the claim.  







CONCLUSIONS OF LAW

1.  The RO's July 1968 decision which denied service 
connection for left wrist condition is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2003).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a left wrist 
condition has been received. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's September 1965 pre-induction examination report 
indicated clinically normal upper extremities.  According to 
the veteran's medical history report at the time, he never 
had and did not presently have any bone, joint or other 
deformity.  On October 27, 1965, the veteran claimed that he 
re-injured his left wrist while negotiating the overhead bars 
in service.  He also related at this time that he had injured 
his left wrist prior to entering service, while playing 
football in October 1964.  Since October 1964, the veteran 
stated that the bones of his wrist had been quite prominent 
and his wrist caused him some pain.  According to the 
veteran, he informed the pre-induction examiners of his left 
wrist abnormality at his September 1965 pre-induction exam, 
and was told that the "Army would fix it" for him.

Upon examination on October 27, 1965, the service physician 
noted a subluxation of the carpal bone in the left wrist with 
prominence of the distal radius and ulna.  The veteran 
demonstrated mild weakness of the left hand.  He could flex 
his hand all the way back onto his forearm, but could not 
extend the hand at the wrist beyond a neutral position.  The 
diagnosis was dislocation, old, of joint, unreduced, radio-
carpal joint, left wrist, causing pain and limited motion in 
the left wrist; secondary to old injury incurred in October 
1964 while playing football; with associated x-ray evidence.  

Medical examination board (MEB) proceedings took place on 
November 12, 1966.  
The veteran was deemed medically unfit for induction or 
enlistment because of an old, unreduced dislocation of the 
radio-carpal joint, left wrist, causing pain and limited 
motion in the left wrist. 

A claim regarding the veteran's injured left wrist was filed 
in May 1968.  In July 1968, the RO denied service connection 
for left wrist condition because it was not shown to have 
been incurred in or aggravated by military service.  

The veteran sought to reopen his claim for service connection 
for a left wrist condition in September 2001.  According to 
an October 1990 Social Security Administration (SSA) hearing 
decision, the veteran was entitled to disability insurance 
benefits based on reflux sympathetic dystrophy of the left 
arm with chronic pain, and depression.  In January 2002, the 
RO concluded that the SSA documentation was not material, and 
the veteran's request to reopen his claim for dislocation, 
radio-carpal joint, left wrist was denied.

The veteran was treated by private physician Dr. S. D. in 
July 2001.  The veteran related increasing pain over time due 
to his injured left wrist.  Examination results indicated a 
marked deformity in the left wrist with an extremely 
prominent ulna.  The veteran had 10 degrees of extension.  
Flexion was good at 45 degrees.  Radial deviation was zero, 
and ulnar deviation was 20 degrees.  Dr. S. D. diagnosed the 
veteran with osteoarthritis in October 2001, and recommended 
fusion of the left wrist to alleviate his pain.  Total left 
wrist fusion surgery was performed on the veteran in December 
2001.  

A letter from Dr. S. D. dated February 2002 was submitted on 
behalf of the veteran. Upon examination and review of x-rays, 
Dr. S. S. indicated that the veteran had sustained a fracture 
of the left distal radius while in service.  The veteran now 
had arthritis in his left wrist because his injury had not 
healed properly.  It was noted that the veteran underwent 
total left wrist fusion surgery.  A March 2002 letter was 
also submitted by Dr. F. C.  This letter indicated that the 
veteran's wrist pain had worsened over the years, and this 
seemed to be adversely affecting his mental health.   

The veteran submitted an NOD in March 2002.  He stated that 
at his induction exam, he told each examining physician of 
his left wrist condition.  He was told that it did not 
present a problem and that "Uncle Sam" would take care of 
it.  The veteran stated that during basic training, his wrist 
gave away and he fell while attempting to walk the horizontal 
bars.  His wrist was examined and then bandaged.  He was 
instructed to report to the MEB.  He accepted the option 
given of returning home and he was discharged.  After 
service, his wrist continued to bother him.  About five to 
seven years ago, the veteran stated that the pain increased 
and became progressively worse over the following years.  An 
orthopedic specialist encouraged the veteran to have surgery 
to relieve the wrist pain.  The veteran's total left wrist 
fusion surgery was performed in December 2001.  

In May 2002, the RO concluded that the letters and treatment 
record documentation submitted by Dr. S. D. and Dr. F. C. 
were not material, and the veteran's request to reopen his 
claim for dislocation, radio-carpal joint, left wrist was 
denied.

The veteran and his wife attended a hearing in October 2002 
regarding the veteran's claim.  At the hearing, the decision 
review officer (DRO) found on the record that new and 
material evidence had been provided in the form of a nexus 
opinion by Dr. S. D., notwithstanding that the probative 
value of that opinion may be subject to question.  

Dr. S. D. submitted an additional letter in November 2002.  
According to x-ray evidence, he stated that there was clear 
evidence that the veteran had a fracture and dislocation 
while in service.  The physician stated that it was difficult 
for the veteran to undergo any aggravation of his wrist 
because he was in service for a short period of time.  Dr. S. 
D. agreed that the veteran did not have a fractured left 
wrist prior to service.  

The veteran received a VA examination in January 2003.  Upon 
review of the veteran's file and medical evidence, the VA 
examiner stated that the evidence clearly demonstrated that 
the veteran's left wrist condition predated his service.  The 
veteran was never in service long enough for him to have any 
significant aggravation of his underlying wrist problem, 
other than to being unable to carry out the activities of 
military service because of his old wrist problem.  The 
examiner also stated that Dr. S. D's opinion that the veteran 
sustained an old fracture dislocation of his left wrist was 
based solely on the veteran's history, not the 
in-service medical records from which to draw a more informed 
conclusion.   

Analysis

A determination on whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider an underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a left wrist condition.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156a (2003). 

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001. 66 Fed. Reg. 45,620, 45,629.  In this 
case, the amended definition of new and material evidence 
does apply to the veteran's claim, which was received at the 
RO in September 2001.

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which must raise a reasonable possibility of 
substantiating the claim.



The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).
 
In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).
 
In July 1968, the RO issued a rating decision that denied 
service connection for left wrist condition.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2002).  
 
It is determined that the veteran has submitted new and 
material evidence since this July 1968 decision, in order to 
reopen his claim.  Since that time, the veteran underwent 
private medical treatment with Dr. S. D.  He diagnosed the 
veteran with osteoarthritis in October 2001.  In a February 
2002 statement, the physician related that he had been caring 
for the veteran for the past several months.  Upon 
examination of the veteran and review of his x-rays and 
physical exam, Dr. S. D. found that the veteran sustained a 
fracture of his left distal radius while in service.   
Resulting arthritis in the veteran's left wrist was directly 
related to the original fracture.  The October 2001 and 
February 2002 statements are not cumulative and redundant.  
Since the above evidence suggests that the veteran may have a 
current left wrist condition and that he may have aggravated 
a pre-existing left wrist condition while in service, the 
newly received evidence relates to an unestablished fact 
necessary to substantiate the claim and raises the reasonable 
possibility of substantiating the claim.  Thus, it is 
material to the veteran's claim.  Accordingly, the claim is 
reopened, and must be considered in light of all the 
evidence, both old and new.  



ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a left wrist condition, the 
veteran's claim is reopened.


REMAND

As noted in the discussion above, the veteran's claim for 
service connection for a left wrist condition was reopened on 
the basis that new and material evidence had 
been submitted.  The next step is to address the question of 
whether service connection is warranted.  
 
Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, Dr. S. D. indicated in July 2001 that the 
veteran had a marked deformity in his left wrist with an 
extremely prominent ulna.  The veteran  complained of 
increasing pain over time in his left wrist in July 2001.    
A February 2002 letter from Dr. S. D. indicated that the 
veteran had sustained a fracture of the left distal radius 
while in service.  Service treatment records from October 
1965 indicated that the veteran injured his left wrist.  The 
veteran claimed that he had injured his left wrist prior to 
service, while playing football in October 1964.  The veteran 
was deemed medically unfit for induction and discharged in 
November 1966 because of an old, unreduced dislocation of the 
left wrist joint, a condition existing prior to service.  



The record, however, does not contain sufficient medical 
evidence for VA to make a decision on the claim.  The veteran 
received a VA examination in January 2003.  The examiner 
concluded that the veteran's left wrist condition predated 
his entrance into military service and there was no 
"significant aggravation" of this condition from his short 
stint in service.  Yet, the examiner did not specify whether 
the veteran's left wrist condition increased in severity in 
service, and if so, whether the increase in severity was 
beyond the natural progress of the disorder.  Therefore, the 
RO should arrange for a VA examiner who has not already 
examined the veteran to comment on whether any current left 
wrist conditions are related to service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for 
an examination by a VA physician 
regarding his left wrist condition.  The 
veteran should be examined by a physician 
who has not previously examined the 
veteran.  The claims folder, to include 
all evidence added to the record in 
accordance with the paragraphs above, and 
a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran should 
be examined to determine the nature and 
etiology of all left wrist disorders that 
might be present.  

The examination report should include 
responses to the following medical items:
 
a.  State as precisely as possible 
diagnoses of all left wrist 
disorders, the veteran currently 
has.
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of each disorder.

c.  What left wrist disorders did 
the veteran have when he started 
active duty on October 7, 1965?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
d.  What left wrist disorders did 
the veteran have at the end of his 
active service on November 17, 1965?  
(Please list the diagnoses in the 
most precise medical terms 
feasible.)
 
e.  If any of the disorders that the 
veteran had on October 7, 1965 were 
the same disorders that the veteran 
had on November 17, 1965, based on 
medical analysis of the entire 
record, respond to each of the 
following questions: (1) Was there 
an increase in the severity of 
disability during this time; and (2) 
If there was an increase in the 
severity of disability, was the 
increase beyond the natural progress 
of the disorder?
 
All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.




2.  The RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a left wrist 
condition.  In the event that the claim is 
not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a left wrist condition 
which includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



